Matter of Powis Contr., Inc. v Jefferson Community Coll. (2022 NY Slip Op 01652)





Matter of Powis Contr., Inc. v Jefferson Community Coll.


2022 NY Slip Op 01652


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


146 CA 21-01018

[*1]IN THE MATTER OF POWIS CONTRACTING, INC., PETITIONER-APPELLANT,
vJEFFERSON COMMUNITY COLLEGE AND JL EXCAVATION, LLC, RESPONDENTS-RESPONDENTS. 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR PETITIONER-APPELLANT.
DAVID J. PAULSEN, COUNTY ATTORNEY, WATERTOWN, FOR RESPONDENT-RESPONDENT JEFFERSON COMMUNITY COLLEGE.
CONBOY, MCKAY, BACHMAN & KENDALL, LLP, WATERTOWN (MEGAN S. KENDALL OF COUNSEL), FOR RESPONDENT-RESPONDENT JL EXCAVATION, LLC.

	Appeal from a judgment (denominated order) of the Supreme Court, Jefferson County (James P. McClusky, J.), entered June 15, 2021 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court